DETAILED ACTION
Notice to Applicant
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-15 are pending.

Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1-5 and 9-13 are rejected under 35 U.S.C. 103 as being obvious in view of Nomura (US 2015/0212163) and Torai et al. (US 2016/0061908 – hereinafter “Torai”).

Per claim 1, Nomura teaches a capacity judgment module, used for judging a capacity of a battery installed in an electronic device, the capacity judgment module comprising:
a database, used for storing a voltage-capacity comparison curve, wherein the voltage-capacity comparison curve indicates a voltage-capacity relationship from a maximum supply voltage to a minimum supply voltage of the battery (A battery system 1 includes a storage unit that stores a look-up table storing pairs of voltage-capacity data (Fig. 2; ¶33));
a voltage detection module, used for detecting a real-time voltage value of the electronic device and for obtaining a voltage value interval between a maximum use voltage value and a minimum use voltage value of the electronic device so as to divide the voltage value interval into a plurality of levels; and a processing module, electrically connected to the database and the voltage detection module, used for querying the voltage-capacity comparison curve to actually modify the plurality of levels of the voltage value interval of the electronic device according to the voltage-capacity comparison curve, thereby creating a new voltage-capacity comparison table for being stored in the database (A voltage detection unit 15 is configured to detect voltages of a battery cell 12 (Fig. 1; ¶30).  When the voltage of the battery cell 12 is less than a threshold, a process of updating the look-up table is performed (Fig. 4; S4-2) wherein a capacity is calculated for each voltage level in a voltage interval (Figs. 2 and 4; ¶44)).

However, Nomura is silent on modifying a battery capacity ratio according to the voltage-capacity comparison curve.  In contrast, Torai teaches a battery capacity measurement system wherein upon updating a capacity value, an SOC is re-estimated (¶149).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the module of Nomura such that an SOC is updated after the capacities of the battery cell 12 have been updated.  One of ordinary skill would make such a modification for the purpose of re-estimating a battery property when it is dependent on a battery property that has been updated (Torai; ¶149).

Per claim 2, Nomura in view of Torai teaches the capacity judgment module as claimed in claim 1, further comprising a capacity display module, used for displaying the capacity of the battery so as to query the new voltage-capacity comparison table according to the real-time voltage value (Torai teaches a display to display a determined capacity value (¶214).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the module of Nomura such that a display is provided for the purpose of showing a battery property to a user (Torai; ¶214)).

Per claim 3, Nomura in view of Torai teaches the capacity judgment module as claimed in claim 2, wherein the voltage detection module further constantly reads the voltage value in order to perform difference adjustments in response to real-time voltage values (Nomura states that the control unit 17 is configured to automatically update data in the look-up table (¶45)).

Per claim 4, Nomura in view of Torai teaches the capacity judgment module as claimed in claim 1, wherein the voltage detection module further constantly reads the voltage value in order to perform difference adjustments in response to real-time voltage values (Nomura states that the control unit 17 is configured to automatically update data in the look-up table (¶45)).

Per claim 5, Nomura in view of Torai teaches the capacity judgment module as claimed in claim 1, wherein the voltage detection module divides the voltage value interval from the maximum use voltage value to the minimum use voltage value evenly into 10 levels (Nomura; Fig. 2; ¶33).

Per claim 9, Nomura teaches a capacity calibration method, the method comprising the following steps:
detecting a voltage value interval between a maximum use voltage value and a minimum use voltage value of the electronic device; dividing the voltage value interval into a plurality of levels; querying a voltage-capacity comparison curve, wherein the voltage-capacity comparison curve indicates a voltage-capacity relationship from a maximum supply voltage to a minimum supply voltage of the battery; actually modifying the plurality of levels of the voltage value interval of the electronic device according to the voltage-capacity comparison curve; and creating a new voltage-capacity comparison table (A battery system 1 includes a storage unit that stores a look-up table storing pairs of voltage-capacity data (Fig. 2; ¶33).  A voltage detection unit 15 is configured to detect voltages of a battery cell 12 (Fig. 1; ¶30).  When the voltage of the battery cell 12 is less than a threshold, a process of updating the look-up table is performed (Fig. 4; S4-2) wherein a capacity is calculated for each voltage level in a voltage interval (Figs. 2 and 4; ¶44)).

However, Nomura is silent on modifying a battery capacity ratio according to the voltage-capacity comparison curve and displaying the capacity of the battery installed in the electronic device.  
In contrast, Torai teaches a battery capacity measurement system wherein upon updating a capacity value, an SOC is re-estimated (¶149).  Torai also teaches a display that displays a determined capacity value (¶214).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the module of Nomura such that an SOC is updated after the capacities of the battery cell 12 have been updated and a display is provided to display the capacity of the battery cell 12.  One of ordinary skill would make such a modification for the purpose of re-estimating a battery property when it is dependent on a battery property that has been updated and showing a battery property to a user (Torai; ¶149 and 214).

Per claim 10, Nomura in view of Torai teaches the capacity calibration method as claimed in claim 9, further comprising the following step: detecting a real-time voltage value of the electronic device so as to query the new voltage-capacity comparison table to display the capacity of the battery (In Nomura in view of Torai, a display is provided to display the capacity values). 

Per claim 11, Nomura in view of Torai teaches the capacity calibration method as claimed m claim 10, further comprising the following step: constantly reading the voltage value in order to perform difference adjustments in response to real-time voltage values (Nomura states that the control unit 17 is configured to automatically update data in the look-up table (¶45)).

Per claim 12, Nomura in view of Torai teaches the capacity calibration 1nethod as claimed in claim 9, further comprising the following step: constantly reading the voltage value in order to perform difference adjustments in response to real-time voltage values (Nomura states that the control unit 17 is configured to automatically update data in the look-up table (¶45)).

Per claim 13, Nomura in view of Torai teaches the capacity calibration method as claimed in claim 9, wherein the step of dividing the voltage value interval into a plurality of levels further comprises dividing the voltage value interval from the maximum use voltage value to the minimum use voltage value evenly into 10 levels (Nomura; Fig. 2; ¶33).


6.	Claims 6 and 14 are rejected under 35 U.S.C. 103 as being obvious in view of Nomura in view of Torai, in further view of Choo (US 2002/0093312).

Per claim 6, Nomura in view of Torai does not explicitly teach the capacity judgment module as claimed in claim 1, wherein the processing module further prevents the electronic device from executing an error-prone procedure in the process of creating the new voltage-capacity comparison table.
In contrast, Choo teaches a remaining battery capacity corrector that is configured to correct errors in a calculated remaining battery capacity (Abstract).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the module of Nomura in view of Torai such that the electronic device is prevented from executing an error-prone procedure.  One of ordinary skill would make such a modification for the purpose of removing error from a calculated battery capacity value (Choo; Abstract).

Per claim 14, Nomura in view of Torai does not explicitly teach the method as claimed in claim 9, further comprising the following step: preventing the electronic device from executing an error-prone procedure.
In contrast, Choo teaches a remaining battery capacity corrector that is configured to correct errors in a calculated remaining battery capacity (Abstract).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Nomura in view of Torai such that the electronic device is prevented from executing an error-prone procedure.  One of ordinary skill would make such a modification for the purpose of removing error from a calculated battery capacity value (Choo; Abstract).

7.	Claims 7 and 15 are rejected under 35 U.S.C. 103 as being obvious in view of Nomura in view of Torai, in further view of Nomoto (US 2008/0174264).

Per claim 7, Nomura in view of Torai does not explicitly teach the capacity judgment module as claimed in claim 1, wherein the processing module further performs difference calculations of the maximum use voltage value and the minimum use voltage value according to different electronic devices.
In contrast, Nomoto teaches a device to display the remaining charge of an installed battery wherein, according to judgement information pertaining to the type of battery installed, a display icon is shown having a particular number of voltage sections (claim 2).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the module of Nomura in view of Torai such that the look-up table is updated appropriately for different electronic devices.  One of ordinary skill would make such a modification for the purpose of accommodating a plurality of different types of batteries (Nomoto; claim 2).

Per claim 15, Nomura in view of Torai does not explicitly teach the method as claimed in claim 9, further comprising the following step: performing difference calculations on the maximum use voltage value and the minimum use voltage value according to different electronic devices.
In contrast, Nomoto teaches a device to display the remaining charge of an installed battery wherein, according to judgement information pertaining to the type of battery installed, a display icon is shown having a particular number of voltage sections (claim 2).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Nomura in view of Torai such that the look-up table is updated appropriately for different electronic devices.  One of ordinary skill would make such a modification for the purpose of accommodating a plurality of different types of batteries (Nomoto; claim 2).


8.	Claim 8 is rejected under 35 U.S.C. 103 as being obvious in view of Nomura in view of Torai, in further view of Lang (US 5,633,592).

Per claim 8, Nomura in view of Torai does not explicitly teach the capacity judgment module as claimed in claim 1, wherein the processing module further sets up a first low capacity threshold and a second low capacity threshold.
In contrast, Lang teaches a charge status indicator wherein two voltage thresholds are set up to alert a user when sufficient battery capacity is available and when a low charge condition is present (col. 2, lines 38-49).
  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the module of Nomura in view of Torai such that first and second low capacity thresholds are set up.  One of ordinary skill would make such a modification for the purpose of alerting a user when a sufficient capacity condition is present (Lang; col. 2, lines 38-49).


Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAS A SANGHERA whose telephone number is (571)272-4787. The examiner can normally be reached M-Th, alt. Fri, 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAS A SANGHERA/Examiner, Art Unit 2852